SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 01 July 2011  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 01 July 2011 re: ' Blocklisting Interim Review ' BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group Sharesave Scheme 1997 Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 13,515,055 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: 13,515,055 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds Banking Group Sharesave Scheme 2007 (formerly Lloyds TSB Group Sharesave Scheme 2007) Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 9,804,661 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 2,354,469 Equals: Balance under scheme(s) not yet issued/allotted at end of period: 7,450,192 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group No. 1 executive share option scheme 1997 Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 1,363,403 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: 1,363,403 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group No. 2 executive share option scheme 1997 Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 9,855,658 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: 9,855,658 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds TSB Group plc senior executives' share option scheme 1996 Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 762,500 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: 762,500 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds Banking Group Share Incentive Plan (formerly Lloyds TSB Group Shareplan) Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 434,353 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Nil Equals: Balance under scheme(s) not yet issued/allotted at end of period: 434,353 Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 1 July 2011 Name of applicant: Lloyds Banking Group plc Name of scheme: Lloyds Banking Group plc Deferred Bonus Plan 2008 Period of return: From: 04/01/2011 To: 30/06/2011 Balance of unallotted securities under scheme(s) from previous return: 650,000,000 Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): Nil Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 650,000,000 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Nil Name of contact: Sara Thomson, Assistant Company Secretary Telephone number of contact: Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate O'Neill Name:KateO'Neill Title: Managing Director Investor Relations Date: 01 July, 2011
